AFFIRMED; Opinion Filed November 30, 2016




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00103-CR

                            MIKEY ALBERT LOPEZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-54865-R

                             MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang
       Mikey Albert Lopez waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). After finding appellant

guilty, the trial court assessed punishment at ten years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which he concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          We affirm the trial court’s judgment.




                                                        /Douglas S. Lang/
                                                        DOUGLAS S. LANG
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47
160103F.U05




                                                  –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MIKEY ALBERT LOPEZ, Appellant                       On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00103-CR        V.                        Trial Court Cause No. F15-54865-R.
                                                    Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                        Brown and Whitehill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of November, 2016.




                                             –3–